Citation Nr: 1710400	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for chest trauma.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for carpal tunnel syndrome of the left hand.

8.  Entitlement to service connection for a left hand disability.

9.  Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from November 1982 to November 1986, October 2001 to September 2002, and February 2003 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran testified during a Board hearing by videoconference.  At that time, he submitted additional evidence with a waiver of RO review.  The record was also held open for 30 days following the hearing to provide additional time to submit evidence.  In July 2016, the Veteran submitted medical records pertinent to his cervical spine disability.  

On a January 2014 VA Form 9 and at the May 2016 hearing, the Veteran raised the issue of entitlement to service connection for a cervical spine disability.  The day after the hearing, the Veteran filed a claim for service connection for a cervical spine disability.  As will be discussed in the remand portion of the decision below, the Board has determined that this issue is inextricably intertwined with the issues of entitlement to service connection for a bilateral shoulder disability, carpal tunnel syndrome of the left hand, and a left hand disability that are currently on appeal.  Thus, the Board has added this issue as an additional subject for appellate consideration.  

In this decision, the Board grants service connection for bilateral tinnitus.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral tinnitus had its onset in active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran asserts that his tinnitus is due to noise exposure during active service while performing his duties as a jet engine mechanic.  

At a January 2009 VA examination, the Veteran reported that he was a jet engine mechanic in service.  He reported that after service he worked in security and was now a jet engine mechanic.  He dated the onset of tinnitus to three years earlier.  The examiner opined that the tinnitus was a symptom of loss of hearing sensitivity at 6,000 to 8,000 Hertz.  The examiner noted that the Veteran reported the onset of his tinnitus to after his last tour of active duty when he was doing the same kind of work that he did while on active duty.  The examiner then opined that the tinnitus was not related to active duty.

At the May 2016 hearing, the Veteran testified that he served as a jet engine mechanic and his tinnitus started while on active duty.

Given the Veteran's occupational specialty, he likely had noise exposure during active service.  As ringing of the ears is observable to the layperson, the Veteran's statement regarding time of onset is competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  While he reported at the VA examination that the tinnitus began in 2006, he later testified that the tinnitus began during active service.  The Board finds that testimony to be credible and persuasive.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his bilateral tinnitus had its onset in active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

The Veteran asserts that he has bilateral hearing loss due to his in-service duties as a jet engine mechanic.  The record, including a January 2009 VA examination report, does not show hearing loss disability for VA purposes in either ear.  However, at the May 2016 hearing, the Veteran testified that his hearing loss has worsened since his last hearing test in the Reserve three to four years ago, and his wife testified that his hearing has deteriorated.  Given the above, the AOJ should provide the Veteran with a new examination to determine whether he now has hearing loss disability and, if so, whether it is related to active service.

The Veteran also asserts that his sleep apnea began during active service but was just not diagnosed until later.  At the May 2016 hearing, the Veteran testified that sleep apnea had been noted during an emergency room admission in 2003 during active service, and his wife testified that he snores and stops breathing in his sleep and that he has done so since active service.  While the service treatment records do not specify sleep apnea, a May 2003 record shows impaired sleep as a part of the diagnosis of status post blunt trauma/chest wall injury with chronic pain syndrome.  The record also contains a January 2011 letter from a Reserve physician asking for a private consult regarding the Veteran's snoring, poor sleep quality, and fatigue.  A March 2011 sleep study report shows a diagnosis of obstructive sleep apnea.  Given the above, the AOJ should verify all periods of active duty for training and provide the Veteran with an examination to obtain an opinion on whether his sleep apnea had its onset in or is causally related to active service, to include any verified period of active duty for training.  

The Veteran also asserts that he has disabilities as a result of an in-service injury diagnosed as a chest contusion.  He seeks service connection for chest trauma, a cervical spine disability, a bilateral shoulder disability, carpal tunnel syndrome of the left hand, a left hand disability, and a low back disability.

The Veteran's service treatment records show that he suffered a crush injury to the chest wall in April 2003 when he was briefly pinned between an inlet and a manlift.  X-rays of the chest later that day were normal.  The diagnosis was blunt trauma to the chest.  Follow-up three days later shows continuing pain across the chest.  CT of the chest was normal.  A consult later that month shows a diagnosis of blunt trauma to the chest with a contusion to the chest wall but without evidence of rib or sternal fracture, pericardial effusion, or lung injury.  A May 2003 examination revealed tenderness over the sternum and costochondral cartilage as well as the paraspinal muscles of the low back.  The diagnosis was status post blunt trauma/chest wall injury with chronic pain syndrome and impaired sleep.  A July 2003 examination revealed sternal tenderness but no rib tenderness.  The diagnosis was resolving costochondritis.  A September 2003 examination revealed only slight anterior chest wall tenderness with good shoulder range of motion.  The diagnosis was gradually resolving chest wall contusion.  

Initially, the Board notes that the Veteran filed a claim for service connection for a cervical spine disability as a result of the in-service accident that lead to the chest trauma or as secondary to the chest trauma.  He indicated that the cervical spine disability is the cause of his shoulder disability, left carpal tunnel syndrome, and left hand disability.  As a favorable determination on this unadjudicated claim could affect the claims for service connection for a bilateral shoulder disability, carpal tunnel syndrome of the left hand, and a left hand disability, the unadjudicated claim is inextricably intertwined with the claims on appeal.  Therefore, these claims must be decided together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  

While the Veteran was provided with a VA examination in December 2008, that examination was limited to respiratory disorders.  As the Veteran is asserting that he has musculoskeletal and neurological disorders due to the in-service injury, the AOJ should provide him with an appropriate VA examination to determine whether he has any residuals of that injury.

Prior to the examinations, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the June 2015 supplemental statement of the case.  The AOJ should then attempt to obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

1.  Submit a request for the Veteran's service personnel records.  Also, request verification of all periods of active duty for training, including the dates of any such periods.

2.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the June 2015 supplemental statement of the case.  Obtain all adequately identified records.

3.  Schedule the Veteran for a VA examination to determine the etiology of any current hearing loss disability.  The examiner should review the claims folder and note that review in the report.  The examiner should discuss the Veteran's exposure to acoustic trauma during and after active service, as reported during the January 2009 VA examination.  The examiner should also discuss the lay statements from the Veteran and his wife regarding the history and chronicity of symptomatology since active service.  The examiner should then state whether it is at least as likely as not (50 percent or greater probability) that any hearing loss disability had its onset during active service or is causally related to such service, to include any verified period of active duty for training.  The examiner should provide a rationale for all opinions.  

4.  Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The examiner should review the claims folder and note that review in the report.  The examiner should discuss the May 2003 service treatment record showing impaired sleep as a part of the diagnosis of status post blunt trauma/chest wall injury with chronic pain syndrome, and the January 2011 letter from a Reserve physician asking for a private consult regarding the Veteran's snoring, poor sleep quality, and fatigue.  The examiner should also discuss the lay statements from the Veteran and his wife regarding the history and chronicity of symptomatology since active service.  The examiner should then state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset during active service or is causally related to such service, to include any verified period of active duty for training.  The examiner should provide a rationale for all opinions.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any musculoskeletal and neurological residual of the in-service crush injury to the chest wall.  The examiner should review the claims folder and note that review in the report.  The examiner should discuss the service treatment records showing a crush injury to the chest wall in April 2003 with subsequent treatment, to include the May 2003 record showing tenderness over the paraspinal muscles of the low back.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since active service.  The examiner should provide a rationale for all opinions.  Specifically, the examiner should address the following.

(a)  The examiner should provide diagnoses of all current musculoskeletal and neurological residuals of the in-service crush injury to the chest wall.  

(b)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability, bilateral shoulder disability, carpal tunnel syndrome of the left hand, a left hand disability, and a low back disability had their onset during active service or are causally related to such service, to include the in-service crush injury to the chest wall.

(c)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability, bilateral shoulder disability, carpal tunnel syndrome of the left hand, a left hand disability, and a low back disability were caused or aggravated (worsened beyond the natural progress of the disease) by any current residual of the in-service crush injury to the chest wall.  

(d)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disability, carpal tunnel syndrome of the left hand, and a left hand disability were caused or aggravated (worsened beyond the natural progress of the disease) by his cervical spine disability.  

6.  Then, in a rating decision, adjudicate the issue of entitlement to service connection for a cervical spine disability.

7.  Thereafter, readjudicate the claim, with consideration of all of the evidence added to the claims folder since the issuance of the June 2015 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


